Citation Nr: 0101361	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae with leukopenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1973.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the veteran a compensable rating for 
pseudofolliculitis barbae with leukopenia in December 1998, 
and the veteran appealed its decision and presented testimony 
before the undersigned traveling member of the Board of 
Veterans' Appeals (Board) at the Waco, Texas RO in November 
2000.  

The RO had also increased the veteran's rating for his 
service-connected post-concussion with residual headache, 
history of, from noncompensable to 10 percent, effective from 
May 1998, in December 1998.  The veteran did not commence or 
perfect an appeal of that rating decision.  Accordingly, the 
Board has no jurisdiction over that matter.  
38 U.S.C.A. § 7104 (West 1991).  


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae is manifested by 
itching involving an exposed surface and by a few papules and 
comedones in the area of his beard.  He does not have 
exudation or itching constant, extensive lesions, or marked 
disfigurement.

2.  The service-connected disability does not present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.



CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for 
pseudofolliculitis barbae with leukopenia have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that his service-connected 
pseudofolliculitis barbae is more severe than is contemplated 
by the currently assigned disability rating.  In the interest 
of clarity, the Board will set forth the factual background 
of the case, followed by pertinent law and regulations and 
then by an analysis of the claim.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). 

Service medical records show that the veteran was treated for 
pseudofolliculitis barbae in service.  On VA examination in 
June 1973, the veteran had slightly tender non-suppurative 
non-necrotic pseudofolliculitis barbae.  

By rating decision of June 1973 service connection was 
granted for pseudofolliculitis barbae and leukopenia; a 30 
percent rating was assigned.  

No dermatitis was found on VA examination in May 1981.  On VA 
examination in July 1984 he had a few papular lesions in the 
beard area and numerous noninfected papules on the lower neck 
where he had continued shaving.  In a July 1984 rating 
decision, the 30 percent rating was reduced to a 
noncompensable rating which has remained in effect since that 
time.

On VA dermatology examination in November 1998, the veteran 
had a 4 millimeter growth of facial hair because he was not 
shaving due to pseudofolliculitis barbae.  He stated that he 
was using Phisohex soap and a cream to manage his 
pseudofolliculitis barbae, and that he had occasional 
soreness and itching.  Clinically, he had a few erupting 
papules and there were comedones in his beard area with short 
hair.  There was no exfoliation, ulceration, or crusting.  
The diagnosis was pseudofolliculitis barbae and it was stated 
that shaving would make it worse.  

On VA psychiatric examination three days later in November 
1998, the veteran reported that he was an Elite car 
automotive product salesman and that he had a skin problem 
which had been treated before but which currently was not 
active.  Clinically, he was described as very friendly and 
pleasant looking.

In March 1999, the veteran stated that he had itching quite 
frequently from his pseudofolliculitis barbae.  

The veteran failed to report for VA examinations in July and 
October 1999.

During the hearing which was held before the undersigned at 
the RO in November 2000, the veteran testified that his 
employment was in the areas of motivating seminars and 
ministries.  Sometimes his pseudofolliculitis barbae 
disability would cause swelling on his face and neck.  His 
pseudofolliculitis barbae caused irritation also.  In 
performing his employment, people would notice his 
pseudofolliculitis barbae while he was speaking to them, and 
this would distract him from his concentration on his speech.  
The veteran indicated that he would get open sores like 
pustules or fissures, and he pointed out that one side of his 
face was currently swollen on close inspection, and that 
there were little bumps that were partially hidden by his 
facial hair.  Also, there would be pus occasionally, about 
every three to four weeks.  Moreover, the pseudofolliculitis 
barbae itched very badly constantly, every day.  The only 
time he could not feel the itching was when he was asleep.  
If he would shave, he would have a very bad flare-up.  

Pertinent law and regulations

Schedular disability ratings 

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.

The veteran's pseudofolliculitis barbae is evaluated under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, 
which pertains to eczema.  

Under Diagnostic Code 7806, eczema is rated as noncompensable 
when there is slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  It is 
rated as 10 percent disabling when there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  It is rated as 30 percent disabling if there 
is exudation or itching constant, extensive lesions, or 
marked disfigurement.

The duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

Analysis

The Board concludes that all relevant facts have been 
properly developed with respect to the service-connected 
disability at issue, and that no further assistance to the 
veteran is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991).  In 
fact, the veteran was offered another VA dermatology 
examination but chose not to have one by failing to appear 
for it.  There is ample medical and other evidence of record 
pertaining to this issue.  The veteran has not claimed, and 
the record does not show, that there exists any further 
relevant evidence that has not been obtained.  In addition, 
the veteran has been given the opportunity to present 
evidence and argument in support of his claim, and he 
provided testimony during the November 2000 hearing whose 
pertinent contents are reported above.

The evidence shows that the veteran has some itching and 
recurrent exudation involving an exposed surface as a result 
of his service-connected pseudofolliculitis.  Therefore, he 
meets the schedular criteria for a 10 percent rating.  

The evidence does not show that he has constant itching, 
however.  While he testified in November 2000 that he did 
have it constantly, he had previously stated at the time of 
the November 1998 VA dermatology examination that he only 
itched occasionally, and then after that, he said that he had 
itching only quite frequently.  The Board believes that his 
earlier statements were more probative and credible than 
those rendered at the hearing.  Pruritic lesions were not 
mentioned at the time of the  VA dermatology examination in 
November 1998, and the veteran advised the physician that he 
only had them sometimes.  At that point, he was in a position 
where giving the correct information was crucial to receiving 
the best medical advice.  The United States Court of Appeals 
for the Federal Circuit has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 125 F3d. 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  As far 
as itching is concerned, the criteria for a 30 percent rating 
have not been met.  

There are two other methods of obtaining a 30 percent 
schedular rating under Diagnostic Code 7806, as its criteria 
for a 30 percent rating are stated in the disjunctive.  
Johnston v. Brown, 7 Vet. App. 95 (1994).  

One way would be if there were constant exudation.  The 
evidence does not show that there is constant exudation.  The 
veteran stated at the time of his hearing that he would get 
pus only every three or four weeks.  Clearly he does not have 
constant exudation if pus only materializes every three or 
four weeks.  The Board notes that there were a few erupting 
papules at the time of examination in November 1998; the 
veteran failed to report for two subsequently scheduled 
examinations, and, therefore, the constancy of the exudation 
could not be assessed objectively.  The Board accepts his 
description of exudation occurring recurrently and not 
constantly. 

Another way of obtaining a 30 percent schedular rating under 
Diagnostic Code 7806 would be if there were extensive 
lesions.  The evidence does not show that there are.  
Clinically on VA dermatology examination in November 1998, 
the veteran had only a few erupting papules and comedones in 
his beard area.  This does not constitute extensive lesions.  
While the term extensive is not defined in the VA rating 
schedule, its definition is fairly well known.  The term is 
actually defined by Webster's Ninth New Collegiate 
Dictionary, p. 440 (Merriam-Webster 1985) as "having wide or 
considerable extent".  The veteran's pseudofolliculitis 
barbae, only in his facial beard area, can not be considered 
to be extensive.  

The final way to obtain a 30 percent schedular rating under 
Diagnostic Code 7806 would be if there were marked 
disfigurement caused by the pseudofolliculitis barbae.  In 
this case, the evidence does not show that there is.  The 
veteran had a few erupting papules and comedones in the area 
of his beard on VA dermatology examination in November 1998, 
and even at the time of his hearing in November 2000, he was 
testifying that one had to look very closely in order to see 
swelling.  Disfigurement is defined by Webster's Ninth New 
Collegiate Dictionary, at 362, as impairment of beauty caused 
by deep and persistent injuries, as in 'a face disfigured by 
smallpox'.  The veteran was described as pleasant looking on 
VA psychiatric examination in November 1998.  Moreover, he 
has grown short beard hairs in the area of his 
pseudofolliculitis barbae, and they naturally would mask the 
appearance of the pseudofolliculitis barbae to some extent.  
The evidence does not show that the veteran has marked 
disfigurement.

In sum, for the reasons and bases expressed above the 
clinical evidence of record is consistent with the assignment 
of a 10 percent schedular disability rating.  The evidence is 
against a schedular disability rating in excess of 10 percent 
for pseudofolliculitis barbae with leukopenia.

Extraschedular criteria

The Board notes that the RO, in the December 1998 rating 
decision, concluded that an extraschedular evaluation was 
considered but not warranted for pseudofolliculitis barbae 
with leukopenia.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321.  As noted above, the RO has 
addressed the matter of the assignment of an extraschedular 
rating.  The Board will, accordingly, consider the provisions 
of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful in finding any in the record.  An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The evidence does not show that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  In particular, the record does not demonstrate 
that he has required any recent hospitalization for his 
service-connected disability.  Indeed, there is no evidence 
of any treatment except for using medicated soap and cream 
and not shaving closely.  The record further does not reveal 
any evidence that the service-connected disability has 
markedly interfered with the veteran's employment.  As noted 
above, he continues to engage in sales, motivation seminars, 
and ministries, and he was noted to be friendly at the time 
of his VA psychiatric examination in November 1998.

The Board also notes in passing that there is, with respect 
to this disability, no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or 
unusual.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, referral 
to the appropriate officials for consideration of an 
extraschedular evaluation is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent rating, but not higher, is granted for 
pseudofolliculitis barbae with leukopenia, subject to 
regulations governing the payment of monetary awards.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

